UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7191



SYLVESTER EMERSON WILLIAMS,

                                            Plaintiff - Appellant,

          versus


CLARENCE BENJAMIN, Captain, Lieber Correction-
al Institution; SHIRLEY J. TOMLIN, Lieutenant,
Lieber Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    C. Weston Houck, Chief District
Judge. (CA-93-2874-3-2BC)


Submitted:   November 18, 1997         Decided:     December 11, 1997


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvester Emerson Williams, Appellant Pro Se. Robert Bunyan Lewis,
Amy L. Gaffney, LEWIS, REEVES & STONE, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motion to compel settlement and denying Appellant's motions

for appointment of counsel, a swift and immediate restraining

order, and disposition of all pending motions. We have reviewed the

record and the district court's opinion and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Williams v. Benjamin, No. CA-93-2874-3-2BC (D.S.C. July 16,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                                2